 



 



CNL STRATEGIC CAPITAL, LLC 8-K [cnl-8k_012920.htm]

Exhibit 10.1

 

 

 

THIRD AMENDED AND RESTATED

 

MANAGEMENT AGREEMENT

 

 

 

 
 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Duties of the Manager

1

2.

Company’s Responsibilities and Expenses Payable by the Company

5

3.

Compensation of the Manager and the Sub-Manager

7

4.

Covenants of the Manager

10

5.

Limitations on Front End Fees

11

6.

Other Activities of the Manager

11

7.

Responsibility of Dual Directors, Officers and/or Employees

12

8.

Indemnification

12

9.

Effectiveness, Duration and Termination of Agreement

14

10.

Notices

15

11.

Amendments

16

12.

Severability

16

13.

Counterparts

16

14.

Entire Agreement; Governing Law

16

15.

Waivers

16

16.

Third Party Beneficiaries

17

17.

Survival

17

18.

Insurance

17

19.

Gender

17

20.

Titles not to Affect Interpretation

17

21.

Representations, Warranties and Covenants of the Manager

17

22.

Name

18

23.

Non-Solicitation

19

 

i

 

THIS THIRD AMENDED AND RESTATED MANAGEMENT AGREEMENT (the “Agreement”) made as
of the 31st day of January, 2020, effective as of the date provided herein, by
and between CNL STRATEGIC CAPITAL, LLC, a Delaware limited liability company
(the “Company”), and CNL STRATEGIC CAPITAL MANAGEMENT, LLC, a Delaware limited
liability company (the “Manager”).

 

WHEREAS, the Company is a Delaware limited liability company and intends to
acquire assets permitted by the terms of its amended and restated limited
liability company agreement, as may be amended from time to time (the “LLC
Agreement”);

 

WHEREAS, the Company desires to avail itself of the experience, source of
information, advice, assistance and certain facilities of the Manager and to
have the Manager undertake the duties and responsibilities hereinafter set
forth, on behalf of, and subject to the supervision of the Board (as defined
below), all as provided herein;

 

WHEREAS, the Manager is registered as an investment adviser under the Investment
Advisers Act of 1940, as amended (the “Advisers Act”);

 

WHEREAS, the Company and the Manager have previously entered into a Management
Agreement dated as of June 30, 2017, as amended and restated on February 7,
2018, and February 28, 2018, and the parties now wish to further amend and
restate such Management Agreement in its entirety by entering into this
Agreement; and

 

WHEREAS, the Manager is willing to undertake to render such services, subject to
the supervision of the Board of Directors of the Company (the “Board”), on the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1.             Duties of the Manager.

 

(a)           Retention of Manager. The Company hereby employs the Manager to
act as the manager to the Company and its subsidiaries and to manage the
day-to-day operations of the Company and its subsidiaries, subject at all times
to the supervision of the Board, for the period and upon the terms herein set
forth:

 

(i)           in accordance with the business objectives, policies and
restrictions that are (x) set forth in the Company’s Private Placement
Memorandum dated June 30, 2017, and any such subsequent private placement
offering memorandum, as amended and/or supplemented from time to time (the
“Offering Memorandum”); (y) contemplated by the Company’s Registration Statement
(the “Registration Statement”) on Form S-1 filed with the Securities and
Exchange Commission (the “SEC”), as amended from time to time; and (z) otherwise
approved or implemented by the Board;

 

(ii)          during the term of this Agreement in accordance with all other
applicable federal and state laws, rules and regulations, and the Company’s
certificate of formation and LLC Agreement, in each case as amended from time to
time; and

 

1

 

(iii)         such business policies, directives, regulatory restrictions as the
Company may from time to time establish or issue and communicate to the Manager
in writing.

 

(b)           Responsibilities of Manager. Without limiting the generality of
the foregoing, the Manager shall, during the term and subject to the provisions
of this Agreement:

 

(i)           provide research and thought leadership with regard to the
Company’s business and acquisition policies and operating company holdings;

 

(ii)          investigate, select, and, on behalf of the Company, engage and
conduct business with such persons as the Manager deems necessary to the proper
performance of its obligations hereunder, including but not limited to
consultants, accountants, correspondents, lenders, technical advisers,
attorneys, brokers, underwriters, corporate fiduciaries, escrow agents,
depositaries, custodians, agents for collection, insurers, insurance agents,
banks, securities investment advisors, mortgagors, and any and all agents for
any of the foregoing, including affiliates of the Manager, and persons acting in
any other capacity deemed by the Manager necessary or desirable for the
performance of any of the foregoing services, including but not limited to
entering into contracts in the name of the Company with any of the foregoing;

 

(iii)         consult with the officers and Board and assist the Board in the
formulation and implementation of the Company’s financial policies, and, as
necessary, furnish the Board with advice and recommendations with respect to
asset acquisitions and dispositions consistent with the business objectives and
policies of the Company and in connection with any borrowings proposed to be
undertaken by the Company;

 

(iv)         subject to the provisions of Section 1(c) hereof (a) locate,
analyze, perform due diligence on and select potential assets; (b) structure and
negotiate the terms and conditions of transactions pursuant to which asset
acquisitions and dispositions will be made including, without limitation, the
formation and qualification of wholly owned subsidiaries and special purpose
vehicles; (c) make asset acquisitions and dispositions on behalf of the Company
in compliance with the business strategy and policies of the Company; and (d)
arrange for financing and refinancing and make other changes in the asset or
capital structure of, and dispose of, reinvest the proceeds from the sale of, or
otherwise deal with asset acquisitions.

 

(v)          determine the composition of the Company’s businesses and other
assets, the nature and timing of the changes therein and the manner of
implementing such changes;

 

(vi)         service and monitor the Company’s assets, whether such assets are
held directly or indirectly;

 

(vii)        arrange financings and borrowing facilities for the Company;

 

(viii)       upon request, provide the Board with periodic reports regarding
prospective business opportunities;

 

(ix)         from time to time, or at any time reasonably requested by the
Board, make reports to the Board regarding (a) the Manager’s performance of
services to the Company under the terms of this Agreement, and (b) the
Sub-Manager’s (defined below) performance of services under the Sub-Management
Agreement (defined below);

 

2

 

(x)          provide foreign currency management (including foreign currency
hedging).

 

(xi)         support the Company’s capital raising efforts, including without
limitation, to be reasonably available to support any placement agent’s or
dealer manager’s marketing, syndicate building and placement process, it being
understood that such placement agent or dealer manager will lead all day-to-day
capital raising efforts;

 

(xii)        lead day-to-day equity sales and marketing efforts of the Company
in collaboration with the placement agent or dealer manager, as applicable;

 

(xiii)       participate in the fair valuation process for portfolio investments
pursuant to valuation policies and procedures approved by the Board or a
committee thereof, including making supportable recommendations of fair values
to the Company for all investments for which publicly observable prices are not
available;

 

(xiv)       participate in the review of draft public financial statements and
registration statements to ensure that the information presented regarding the
Manager or Sub-Manager, its affiliates and the Company’s underlying businesses
is accurate and not misleading and to complete agreed-upon disclosure
certifications; and

 

(xv)        participate in presentations to (a) managing dealer or placement
agent wholesaling personnel; (b) broker-dealer and registered investment adviser
and other distribution intermediaries road shows; (c) educational forums; (d)
due diligence review programs conducted by third-party evaluators and due
diligence officers of broker-dealers; and (e) other marketing events and forums
to facilitate the Company’s fund raising efforts.

 

(c)           Power and Authority. To facilitate the Manager’s performance of
these undertakings, but subject to the restrictions contained herein, the
Company and its subsidiaries hereby delegate to the Manager, and the Manager
hereby accepts, the power and authority on behalf of the Company and its
subsidiaries to effectuate its decisions relating to the Company’s assets,
including the execution and delivery of all documents relating to the Company’s
assets. In the event that the Company determines to acquire debt financing, the
Manager shall arrange for such financing on the Company’s behalf, subject to the
oversight and approval of the Board. The Board may, at any time upon the giving
of notice to the Manager, modify or revoke the authority set forth in this
Section 1(c).

 

(d)           Acceptance of Appointment. The Manager hereby accepts such
appointment and agrees during the term hereof to render the services described
herein for the compensation provided herein, subject to the limitations
contained herein.

 

(e)           Sub-Manager. The Manager entered into a Second Amended and
Restated Sub-Management Agreement (the “Sub-Management Agreement”) with Levine
Leichtman Strategic Capital, LLC or one of its affiliates with expertise in the
types of assets the Company intends to acquire (the “Sub-Manager”) pursuant to
which the Manager may delegate and obtain the services of the Sub-Manager to
assist the Manager in fulfilling its responsibilities hereunder. Specifically,
the Manager may retain the Sub-Manager to recommend specific assets based upon
the Company’s business objectives, policies and restrictions, and work, along
with the Manager, in sourcing, structuring, negotiating, arranging or effecting
the acquisition and disposition of such assets and monitoring assets on behalf
of the Company, subject to the oversight of the Manager and the Company.

 

3

 

(i)            The Manager shall monitor the Sub-Manager to ensure that material
information discussed by management of any such Sub-Manager is communicated to
the Board, as appropriate.

 

(ii)           The Company shall be responsible for any compensation payable and
reimbursement of Reimbursable Expenses (as defined in the Sub-Management
Agreement) to the Sub-Manager under the Sub-Management Agreement.

 

(iii)          The Sub-Manager shall be subject to the same fiduciary duties
imposed on the Manager pursuant to this Agreement.

 

(f)            Independent Contractor Status. The Manager shall, for all
purposes herein provided, be deemed to be an independent contractor and, except
as expressly provided or authorized herein, shall have no authority to act for
or represent the Company in any way or otherwise be deemed an agent of the
Company.

 

(g)           Record Retention. The Manager shall maintain and keep all books,
accounts and other records of the Manager that relate to activities performed by
the Manager hereunder as required under applicable law and the Advisers Act.
Subject to review by and the overall control of the Board, the Manager shall at
all times have access to and maintain all books and records with respect to the
Company’s transactions and shall render to the Board such periodic and special
reports as the Board may reasonably request or as may be required under
applicable federal and state law, and shall make such records available for
inspection by the Board and its authorized agents, at any time and from time to
time during normal business hours. The Manager agrees that all records that it
maintains for the Company are the property of the Company and shall surrender
promptly to the Company any such records upon the Company’s request and upon
termination of this Agreement pursuant to Section 9; provided that the Manager
may retain a copy of such records.

 

(h)           Bank Accounts. The Manager may establish and maintain one or more
bank accounts in its own name for the account of the Company or in the name of
the Company and may collect and deposit into any such account or accounts, any
money on behalf of the Company, under such terms and conditions as the Board may
approve, provided that no funds shall be comingled with the funds of the
Manager; and the Manager shall from time to time render appropriate accountings
of such collections and payment to the Board and to the auditors of the Company.

 

The following provisions in this Section 1 shall apply for only so long as the
Shares (as defined herein) of the Company are not listed on a national
securities exchange.

 

(i)            State Administrator. The Manager shall, upon request by an
official or agency administering the securities laws of a state, province, or
commonwealth (a “State Administrator”), submit to such State Administrator the
reports and statements required to be distributed to members of the Company
pursuant to this Agreement, the Offering Memorandum, the Registration Statement
and applicable federal and state law.

 

4

 

(j)            Fiduciary Duty. It is acknowledged that the Manager shall have a
fiduciary responsibility for the safekeeping and use of all funds and assets of
the Company, whether or not in the Manager’s immediate possession or control.
The Manager shall not employ, or permit another to employ, such funds or assets
in any manner except for the exclusive benefit of the Company. The Manager shall
not, by entry into an agreement with any member of the Company or otherwise,
contract away the fiduciary obligation owed to the Company and the members of
the Company under common law.

 

2.             Company’s Responsibilities and Expenses Payable by the Company.

 

(a)           Costs. Subject to the limitations on reimbursement of the Manager
as set forth in Sections 2(b) and 2(c) below and any reduction or deferral of
such amounts required to be reimbursed pursuant to any Expense Support and
Conditional Reimbursement Agreement currently effective among the parties hereto
(the “Expense Support Agreement”) and in addition to the compensation paid to
the Manager and the Sub-Manager pursuant to Section 1(e)(ii) and Section 3, the
Company, either directly or through reimbursement to the Manager and the
Sub-Manager pursuant to the Sub-Management Agreement, shall bear all fees,
costs, expenses, liabilities and obligations relating to the Company’s
activities, acquisitions, dispositions, financings and business of its
operations and transactions, including (without limitation) fees and expenses
relating to:

 

(i)            expenses deemed to be “organization and offering expenses” of the
Company for purposes of Conduct Rule 2310(a)(12) of the Financial Industry
Regulatory Authority (for purposes of this Agreement, such expenses, exclusive
of commissions, any placement agent fee, any dealer manager fee, the
distribution fee and any discounts, are hereinafter referred to as “Organization
and Offering Expenses”) including, without limitation, fees and expenses
associated with marketing efforts;

 

(ii)           effecting sales of the Company’s limited liability company
interests (“Shares”) and other securities;

 

(iii)          the Base Management Fee and the Total Return Incentive Fee (each
as defined in Section 3(a) hereof);

 

(iv)          fees payable to third parties relating to or associated with due
diligence, investment banking fees, professional fees, legal fees, organizing,
acquiring, consummating, financing, refinancing, restructuring, hedging, taking
public or private the Company’s assets or the Company’s itself, including the
fees and expenses associated with performing due diligence reviews of
prospective acquisitions, including, subject to the Company’s investment policy,
those opportunities not consummated (including legal, accounting, auditing,
insurance, travel, meals and entertainment, consulting, brokerage, finders’,
financing, appraisal, filing, printing, real estate title, survey, reverse
breakup, termination and other fees and expenses);

 

(v)           valuing assets, including expenses and fees payable to third
parties with respect to the valuation of the Company’s investments;

 

 

 

5

 

 

(vi)         fees, costs, expenses, liabilities and obligations attributable to
selling, disposing of or liquidating businesses or investments, including
expenses and fees payable to third parties in connection with identifying and
evaluating purchasers, and negotiating and finalizing terms of a sale,
disposition or liquidation;

 

(vii)        business expenses, including expenses and fees associated with the
holding of or operating a business or owning its assets;

 

(viii)       transfer agent fees;

 

(ix)         fees, costs and expenses associated with the management, advising,
operating, holding of the Company’s assets, including legal, accounting (to the
extent not handled under the Administrative Services Agreement), custodian,
depositary, auditing, insurance (including directors and officers liability
insurance), travel, meals and entertainment, litigation and indemnification
costs and expenses, judgments and settlements, consulting, brokerage, finders’,
financing, appraisal, Bloomberg listing, pricing, data, marketing and similar
services, investment banking fees, filing, printing, title, transfer,
registration and other fees and expenses (including fees, costs, and expenses
associated with the preparation or distribution of the Company’s financial
statements, tax returns, tax estimates, and Schedule K-1s or any other
administrative, regulatory or other Company related reporting or filing), the
Company’s compliance and reporting obligations, and oversight;

 

(x)          federal and state registration fees;

 

(xi)         federal, state and local taxes;

 

(xii)        independent directors’ fees and expenses; costs of proxy
statements, shareholders’ reports and notices;

 

(xiii)       fidelity bond, directors and officers/errors and omissions
liability insurance and other insurance premiums;

 

(xiv)       direct costs such as printing, mailing and long distance telephone
and staff; fees and expenses associated with independent audits and outside
legal costs;

 

(xv)        costs associated with the Company’s reporting and compliance
obligations under applicable federal and state securities law;

 

(xvi)       brokerage commissions for the Company’s assets; and

 

(xvii)      all other expenses incurred by the Manager and the Sub-Manager in
performing its obligations subject to the limitations included in this
Agreement.

 

(b)           Limitations on Reimbursement of Expenses. Excluded from the
allowable reimbursement hereunder shall be:

 

(i)           Overhead, rent or depreciation, utilities, capital equipment, and
other administrative items of the Manager; and

 

6

 

(ii)          salaries, fringe benefits and other administrative items incurred
or allocated to any executive officer or board member of the Manager or the
Sub-Manager (or any individual performing such services), any executive officer
or board member of the Company who is also an executive officer, board member of
employee of the Manager or the Sub-Manager, or a holder of 10% or greater equity
interest in the Manager or the Sub-Manager (or any person having the power to
direct or cause the direction of the Manager or the Sub-Manager, whether by
ownership of voting securities, by contract or otherwise).

 

(c)         Periodic Reimbursement.

 

(i)           Third-party out-of-pocket expenses incurred by the Manager on
behalf of the Company and payable pursuant to this Section 2 shall be reimbursed
no less than monthly to the Manager. The Manager shall prepare a statement (the
“Reimbursement Statement”) documenting such expenses of the Company and the
calculation of the reimbursement and shall deliver such statement to the Company
prior to full reimbursement. Such reimbursement shall be made in cash within 30
calendar days following the Manager’s delivery to the Company of the
Reimbursement Statement therefor. The Manager may elect, in its sole discretion,
to defer or waive all or a portion of such reimbursement. Any portion of such
deferred reimbursement not taken as to any period shall be deferred without
interest and may be taken by the Manager in any other period prior to the
occurrence of a Liquidity Event (as such term is defined in the LLC Agreement)
as the Manager may determine in its sole discretion.

 

(ii)          The Manager acknowledges and agrees that it will be responsible
for the payment of the Company’s Organization and Offering Expenses to the
extent they exceed (A) 1.0% of the cumulative gross proceeds from the offering
to which the Offering Memorandum and any subsequent private placements relate
and (B) 1.5% of the cumulative gross proceeds from the offering to which the
Registration Statement relates (the “Public Offering”), in each case, without
recourse against or reimbursement by the Company. Notwithstanding the foregoing,
the Company shall reimburse the Manager for Organization and Offering Expenses
it may incur on the Company’s behalf but only to the extent that (1) the total
amount of all Organization and Offering Expenses is reasonable and (2) solely in
connection with the Public Offering the reimbursement would not cause the
selling commissions, any dealer manager fees, the distribution fees and the
Organization and Offering Expenses borne by the Company to exceed 15.0% of gross
proceeds from the Public Offering pursuant to the Registration Statement as of
the date of the reimbursement. For the avoidance of doubt, the Manager’s
obligation to pay the Company’s Organization and Offering Expenses pursuant to
this section shall be calculated on a cumulative basis at the time such
Organization and Offering Expenses are due and payable under this Agreement, as
compared to the cumulative gross proceeds from the Public Offering at such time.

 

3.           Compensation of the Manager and the Sub-Manager. During the Initial
Term and any Renewal Term (each as defined in Section 9(a) hereof), the Company
shall pay or cause to be paid to the Manager, and the Sub-Manager pursuant to
Section 1(e)(ii), a base management fee (“Base Management Fee”) and total return
incentive fee (“Total Return Incentive Fee”) as hereinafter set forth subject to
any reduction or deferral of any Base Management Fee amounts or Total Return
Incentive Fee amounts pursuant to the terms of the Expense Support Agreement.

 

7

 

(a)           Base Management Fee. The Base Management Fee shall be calculated
for each share class at an annual rate of (i) for the Company’s Class A shares,
Class I Shares, Class D, and Class T Shares (collectively, the “Non-Founder
Shares”), 2% of the product of (x) the Company’s Average Gross Assets and (y)
the ratio of Non-Founder Share average Adjusted Capital for a particular class
to total average Adjusted Capital (as defined below) and (ii) for the Company’s
Class FA Shares and Class S Shares (collectively, the “Founder Shares”), 1% of
the product of (x) the Company’s Average Gross Assets and (y) the ratio of
outstanding Founder Share average Adjusted Capital for a particular class to
total average Adjusted Capital, in each case excluding cash, and will be payable
monthly in arrears. The Base Management Fee for a certain month shall be
calculated based on the average value of the Company’s gross assets at the end
of that month and the immediately preceding calendar month and shall be due and
payable no later than thirty (30) calendar days following the end of the
applicable month. For purposes of the Base Management Fee, the average Adjusted
Capital for an applicable class is computed on the daily Adjusted Capital for
such class for the actual number of days in such applicable month.

 

For purposes of this Agreement, “Average Gross Assets” means the arithmetic
average of the Company’s Gross Asset Value as of the last day of (1) a calendar
month and (2) the immediately preceding calendar month. For purposes of this
Agreement, “Gross Asset Value” means, with respect to any date, the sum of the
values of all of the Company’s assets (excluding cash) as used in determining
net asset value pursuant to the Company’s valuation policy as of such date.

 

For purposes of this Agreement, “Adjusted Capital” is defined as cumulative
proceeds generated from sales of shares of a particular share class (inclusive
of proceeds from the sale of shares pursuant to the distribution reinvestment
plan), net of sales load (upfront sales commissions and upfront dealer manager
fees), if any, reduced for the full amounts paid for share repurchases pursuant
to the Company’s share repurchase program, if any, for such class.

 

(b)           Total Return Incentive Fee. The Total Return Incentive Fee shall
be based on the Total Return to Shareholders (as defined below) for each share
class of the Company in any calendar year, payable annually in arrears. The
Total Return Incentive Fee will be calculated and will accrue on a quarterly
basis, to the extent that it is earned. The Company will perform a final
reconciliation of the Total Return Incentive Fee calculation at the completion
of each calendar year and the Total Return Incentive Fee shall be due and
payable to Manager no later than ninety (90) calendar days following the end of
the applicable calendar year. The Company shall pay the Manager a Total Return
Incentive Fee for each share class calculated as follows:

 

(i)            Annual Preferred Return. No Total Return Incentive Fee for any
calendar year in which the Total Return to Shareholders of a particular share
class of the Company for such calendar year does not exceed 7%, which is
referred to as the “Annual Preferred Return.”

 

(ii)           Non-Founder Shares.

 

(A)       100% of the Total Return to Shareholders payable with respect to each
particular share class of Non-Founder Shares, calculated at each share-class
level based on the Total Return to Shareholders on Non-Founder Shares, if any,
that exceeds the Annual Preferred Return, but is less than or equal to 8.75%, or
the “Non-Founder Breakpoint,” in any calendar year. This portion of the Total
Return Incentive Fee is referred to as the “Non-Founder Catch Up.”

 

8

 

(B)          20% of the Total Return to Shareholders with respect to each
particular share class of Non-Founder Shares, calculated at each share-class
level based on the Total Return to Shareholders on Non-Founder Shares, if any,
that exceeds the Non-Founder Breakpoint.

 

(iii)          Founder Shares.

 

(A)          100% of the Total Return to Shareholders payable with respect to
each particular class of the Founder Shares, calculated at each share class
based on the Total Return Shareholders on Founder Shares, if any, that exceeds
the Annual Preferred Return, but is less than or equal to 7.777%, or the
“Founder Breakpoint,” in any calendar year. This portion of the Total Return
Incentive Fee is referred to as the “Founder Catch Up”.

 

(B)          10% of the Total Return to Shareholders with respect to each
particular class of the Founder Shares, calculated at each share class based on
the Total Return to Shareholders on Founder Shares, if any, that exceeds the
Founder Breakpoint.

 

For purposes of this Agreement, the “Total Return to Shareholders” for any
calendar quarter is calculated for each share class as the change in the net
asset value for such share class plus total distributions for such share class
calculated based on the average Adjusted Capital for such class as of each
calendar quarter end. For purposes of the Total Return Incentive Fee, the
average Adjusted Capital for an applicable class is computed on the daily
Adjusted Capital for such class for the actual number of days in such applicable
quarter. The Annual Preferred Return, the Non-Founder Breakpoint and the Founder
Breakpoint are also adjusted for the actual number of days in each calendar
year, measured as of each calendar quarter end.

 

For purposes of calculating the Total Return to Shareholders, the change in net
asset value is subject to a High Water Mark. For purposes of this Agreement, the
“High Water Mark” is equal to the highest year-end net asset value, for each
share class of the Company since inception, adjusted for any special
distributions resulting from the sale of Company assets, provided such
adjustment is approved by the Company’s board of directors. If, as of each
calendar year end, the net asset value for the applicable share class is (A)
above the High Water Mark, then, for such calendar year, the Total Return to
Shareholders calculation will include the increase in net asset value for such
share class in excess of the High Water Mark, and (B) if the net asset value for
the applicable share class is below the High Water Mark, for such calendar year,
(i) any increase in the per share net asset value will be disregarded in the
calculation of Total Return to Shareholders for such share class while (ii) any
decrease in the per share net asset value will be included the calculation of
Total Return to Shareholders for such share class. For the incentive fee
calculation for the year ending December 31, 2020, the High Water Marks will be
$27.64 for our Class FA shares, $26.91 for our Class A shares, $27.01 for our
Class T shares, $26.61 for our Class D shares, $27.15 for our Class I shares,
and $27.64 for Class S shares.

 

9

 

(c)           Waiver or Deferral of Fees. The Manager shall have the right to
elect to waive or defer all or a portion of the Base Management Fee and/or Total
Return Incentive Fee that would otherwise be paid to it (in addition to any
portion of such Base Management Fee and/or Total Return Incentive Fee reduced or
deferred pursuant to the terms of the Expense Support Agreement) only upon
written consent of the Sub-Manager. Prior to the payment of any fee to the
Manager, the Company shall obtain written instructions from the Manager (with
the written consent of the Sub-Manager) with respect to any waiver or deferral
of any portion of such fees. Any portion of a deferred fee payable to the
Manager and not paid over to the Manager with respect to any calendar month,
quarter or year shall be deferred without interest and may be paid over in any
such other month prior to the occurrence of a liquidity event, as the Manager
may determine (with the written consent of the Sub-Manager) upon written notice
to the Company. Payment of the Total Return Incentive Fee to the Managers is
also subject to the deferral requirements in the Company’s Second Amended and
Restated Share Repurchase Plan.

 

(d)           Detailed Calculation Policy and Examples. The fees payable to the
Manager as set forth in this Agreement shall be calculated using detailed
calculation procedures mutually agreed upon by the Manager and the Sub-Manager,
and shall be consistent with the calculation of such fees as set forth in this
Section 3 and as set forth in the Examples included on Exhibit A hereto. For the
avoidance of doubt, the Manager and the Sub-Manager have entered into the
Sub-Management Agreement of even date herewith (with the approval of the
Company) that provides, among other things, that the Sub-Manager will receive
from the Company 50% of all fees payable to the Manager under this Section 3.

 

(e)           Other Fees. The Manager and its affiliates and the Sub-Manager may
receive other compensation in connection with the performances of their services
hereunder from parties other than the Company. Such compensation may include
transaction fees from the companies the Company invests in as further described
in the Offering Memorandum, the Registration Statement and the Sub-Management
Agreement.

 

4.             Covenants of the Manager.

 

(a)           Reports to State Administrators. The Manager shall, upon written
request of any State Administrator, submit any of the reports and statements to
be prepared and distributed by it pursuant to this Section 4 to such State
Administrator.

 

(b)           Reserves. In performing its duties hereunder, the Manager shall
cause the Company to provide for adequate reserves for normal replacements and
contingencies (but not for payment of fees payable to the Manager hereunder) by
causing the Company to retain a reasonable percentage of proceeds from offerings
and revenues.

 

(c)           Recommendations Regarding Reviews. From time to time and not less
than quarterly, the Manager must review the Company’s accounts to determine
whether cash distributions are appropriate.

 

(d)           Temporary Investments. The Manager shall, in its sole discretion,
temporarily place proceeds from offerings by the Company into short term, highly
liquid assets which may include obligations of, or obligations guaranteed by,
the U.S. government or bank money-market accounts or certificates of deposit of
national or state banks that have deposits insured by the Federal Deposit
Insurance Corporation (including certificates of deposit of any bank acting as a
depository or custodian for any such funds) that can be readily sold, with
appropriate safety of principal.

 

10

 

5.             Limitations on Front End Fees.

 

The following provisions in this Section 5 shall apply (i) beginning on the
effectiveness of a registration statement in connection with a Qualified Public
Offering (as such term is defined in the Offering Memorandum) and (ii) for only
so long as the shares of the Company are not listed on a national securities
exchange.

 

(a)           Limitations on Front End Fees. Notwithstanding anything herein to
the contrary:

 

(i)           All fees and expenses paid by any party for any services rendered
to organize the Company and to acquire assets for the Company (“Front End Fees,”
as such term is defined in the LLC Agreement) shall be reasonable and shall not
exceed 18% of the gross offering proceeds, regardless of the source of payment.
Any reimbursement to the Manager or any other person for deferred organizational
and offering expenses, including any interest thereon, if any, will be included
within this 18% limitation.

 

(ii)          The Manager shall commit at least eighty-two percent (82%) of the
gross offering proceeds towards the investment or reinvestment of assets and
reserves as set forth in Section 4(b) above on behalf of the Company. The
remaining proceeds may be used to pay Front End Fees.

 

6.             Other Activities of the Manager. The services of the Manager to
the Company are not exclusive, and, subject to any agreements with a
Sub-Manager, including the Exclusivity Agreement by and between the respective
parent companies of the Manager and Sub-Manager, dated as of February 7, 2018
(the “Exclusivity Agreement”), and the Code of Business Conduct and Ethics of
the Company, including the conflicts of interest policy included therein, the
Manager may engage in any other business or render the same, similar or
different services to others including, without limitation, businesses that may
directly or indirectly compete with us, so long as its services to the Company
hereunder are not impaired thereby, and, subject to any agreement with a
Sub-Manager, including the Exclusivity Agreement, and the Code of Business
Conduct and Ethics of the Company, including the conflicts of interest policy
included therein, nothing in this Agreement shall limit or restrict the right of
any manager, partner, member (including its members and the owners of its
members), officer or employee of the Manager to engage in any other business or
to devote his or her time and attention in part to any other business, whether
of a similar or dissimilar nature, or to receive any fees or compensation in
connection therewith (including fees for serving as a director of, or providing
consulting services to, one or more of the middle market companies the Company
may own or control, subject to applicable law); provided, however, that the
Manager shall notify the Company prior to being engaged to serve as a manager to
a fund or another company that has a similar business strategy to the Company’s
business strategy. The Manager assumes no responsibility under this Agreement
other than to render the services called for hereunder. It is understood that
directors, officers, employees and members of the Company are or may become
interested in the Manager and its affiliates, as directors, officers, employees,
partners, members, managers or otherwise, and that the Manager and its
directors, officers, employees, partners, stockholders, members and managers,
and the Manager’s affiliates are or may become similarly interested in the
Company and/or its subsidiaries as members or otherwise.

 

11

 

7.             Responsibility of Dual Directors, Officers and/or Employees. If
any person who is a manager, partner, member, officer or employee of the Manager
is or becomes a director, officer and/or employee of the Company and/or its
subsidiaries and acts as such in any business of the Company and/or its
subsidiaries, then such manager, partner, member, officer and/or employee of the
Manager shall be deemed to be acting in such capacity solely for the Company
and/or its subsidiaries, and not as a manager, partner, member, officer or
employee of the Manager or under the control or direction of the Manager, even
if paid by the Manager.

 

8.             Indemnification.

 

(a)           Indemnification. The Manager and the Sub-Manager (and their
respective officers, managers, partners, members, agents, employees, controlling
persons, shareholders and any other person or entity affiliated with the Manager
or Sub-Manager) shall not be liable to the Company or any of its subsidiaries,
to the Board, or the Company’s or any subsidiary’s members, stockholders or
partners for any action taken or omitted to be taken by the Manager or
Sub-Manager in connection with the performance of any of its duties or
obligations under this Agreement or otherwise as a manager or sub-manager of the
Company, and the Company and its subsidiaries shall indemnify, defend and
protect the Manager and Sub-Manager (and their respective officers, managers,
partners, members, agents, employees, controlling persons and any other person
or entity affiliated with the Manager or Sub-Manager, each of whom shall be
deemed a third party beneficiary hereof) (collectively, the “Indemnified
Parties”) and hold them harmless from and against all damages, liabilities,
costs and expenses (including reasonable attorneys’ fees and amounts reasonably
paid in settlement) incurred by the Indemnified Parties in or by reason of any
pending, threatened or completed action, suit, investigation or other proceeding
(including an action or suit by or in the right of the Company or its security
holders, as specifically provided herein) arising out of or otherwise based upon
the performance of any of the Manager’s or Sub-Manager’s duties or obligations
under this Agreement or otherwise as a manager of the Company. Notwithstanding
the preceding sentence of this paragraph to the contrary, nothing contained
herein shall protect or be deemed to protect the Indemnified Parties against or
entitle or be deemed to entitle the Indemnified Parties to indemnification in
respect of, any liability to the Company or any of its subsidiaries, to the
Board, or the Company’s or any subsidiary’s members, shareholders or partners to
which the Indemnified Parties would otherwise be subject by reason of negligence
or misconduct in the performance of the Manager’s or Sub-Manager’s duties and
obligations, as applicable, under this Agreement.

 

(b)           The Manager shall indemnify the Company (and its officers,
managers, partners, members, agents employees, controlling persons and any other
person or entity affiliated with the Company) for any losses that the Company
(and its officers, managers, partners, members, agents, employees, controlling
persons and any other person or entity affiliated with the Company) may sustain
primarily as a result of the Manager’s willful misfeasance, bad faith, gross
negligence or reckless disregard of its duties hereunder or violation of
applicable law, including without limitation, the federal and state securities
laws.

 

 

 

12

 

(c)           Limitations on Indemnification. Notwithstanding Section 8(a) or
Section 8(b) to the contrary, the Company and its subsidiaries shall not provide
for indemnification of the Indemnified Parties for any liability or loss
suffered by the Indemnified Parties, nor shall the Company or its subsidiaries
provide that any of the Indemnified Parties be held harmless for any loss or
liability suffered by the Company and its subsidiaries, unless all of the
following conditions are met:

 

(i)           the Indemnified Party has determined, in good faith, that the
course of conduct which caused the loss or liability was in the best interests
of the Company and its subsidiaries;

 

(ii)          the Indemnified Party was acting on behalf of or performing
services for the Company and its subsidiaries;

 

(iii)         such liability or loss was not the result of negligence or
misconduct by the Indemnified Party; and

 

(iv)         such indemnification or agreement to hold harmless is recoverable
only out of the Company’s net assets and not from members of the Company.

 

Furthermore, notwithstanding anything to the contrary, the Indemnified Party
shall not be indemnified for any losses, liabilities or expenses arising from or
out of an alleged violation of federal or state securities laws unless one or
more of the following conditions are met:

 

(v)          there has been a successful adjudication on the merits of each
count involving alleged securities law violations as to the particular
indemnitee;

 

(vi)         such claims have been dismissed with prejudice on the merits by a
court of competent jurisdiction as to the particular indemnitee; or

 

(vii)        a court of competent jurisdiction approves a settlement of the
claims against a particular indemnitee and finds that indemnification of the
settlement and related costs should be made, and the court of law considering
the request for indemnification has been advised of the position of the SEC and
the published position of any state securities regulatory authority in which
securities of the Company were offered or sold as to indemnification for
violations of securities laws.

 

(d)           Advancement of Funds. The Company shall be permitted to advance
funds to the Indemnified Party for legal expenses and other costs incurred as a
result of any legal action for which indemnification is being sought only if all
of the following conditions are met:

 

(i)           The legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company;

 

(ii)          The Indemnified Party undertakes to repay the advanced funds to
the Company, together with the applicable legal rate of interest thereon, in
cases in which the Indemnified Party is not found to be entitled to
indemnification; and

 

(iii)         The legal action was initiated by a third party who is not the
holder of an ownership interest in the Company, or if the legal action was not
initiated by such a holder, a court of competent jurisdiction approves such
advancement.

 

13

 

9.             Effectiveness, Duration and Termination of Agreement.

 

(a)           Term and Effectiveness. This Agreement shall become effective as
of the earlier of (i) the date that the Company has its initial closing, as such
term is defined in the Offering Memorandum, or (ii) the date that the Company
meets the minimum offering requirement as such term is defined in the
Registration Statement, and shall remain in effect for one year (the “Initial
Term”), and thereafter shall continue automatically for successive annual
periods (a “Renewal Term”); provided that such continuance is specifically
approved at least annually by the vote of a majority of the Company’s
independent directors.

 

(b)           Termination. This Agreement may be terminated at any time, without
the payment of any penalty (i) immediately by the Company for Cause (as defined
below) or (ii) by either party upon 120 days written notice; provided that
termination by the Company will require a vote of the Board.

 

With respect to the termination of this Agreement, “Cause” is defined as (a)
fraud, Criminal Conduct, willful misconduct or willful breach of fiduciary duty
by the Manager as determined by a court of competent jurisdiction to the extent
that the Board has determined that such conduct has materially and adversely
effected the Company, (b) a material breach of this Agreement of any nature
whatsoever by the Manager, which breach is not cured within ninety (90) days of
notice given to the Manager specifying the nature of the alleged breach, or (c)
the Manager assigns this Agreement or a Manager Change of Control Event occurs
and such assignment or Manager Change of Control Event, as applicable, does not
constitute a Permitted Manager Assignment.

 

With respect to the termination of this Agreement, “Criminal Conduct” includes a
misappropriation of funds committed by the Manager or an Affiliate thereof with
respect to the Company or if a member of the senior management team of the
Manager whose services are material to the Company has been convicted or entered
a plea of guilt or nolo contendere of any felony or a violation of any Federal
or State securities laws.

 

For purposes of this Agreement “Permitted Manager Assignment” means the
assignment of this Agreement by the Manager or the occurrence of a Manager
Change of Control Event, in each case after obtaining the consent of the
Company, which consent shall be approved by a majority of the Company’s
independent directors.

 

For purposes of this Agreement, “Manager Change of Control Event” means (i) a
sale, merger, equity issuance or similar transaction, whether directly or
indirectly, involving the Manager or its equity holders in which the indirect
and direct equity holders of the Manager immediately prior to such transaction
would own, in the aggregate, less than 50% of the total combined voting power of
all classes of capital stock of the surviving entity normally entitled to vote
for the election of directors or managers of the surviving entity, or (ii) the
sale by the Manager of all or substantially all of the Manager’s assets in one
transaction or in a series of related transactions, or (iii) any transaction or
combination of transactions as a result of which the person(s) in control of the
Manager, whether directly or indirectly, as of the date of this Agreement cease
to be in control of the Manager; provided, however, a Manager Change of Control
Event shall not be deemed to have occurred, (a) if such transaction involves a
sale, transfer or similar transaction from any direct or indirect equity
holder(s) of the Manager as of the date of this Agreement to another direct or
indirect equity holder(s) of the Manager as of the date of this Agreement, or
(b) as a result of a change in the executive officers of the Manager.

 

14

 

(c)           Assignment. This Agreement shall not be assigned by the Manager
other than pursuant to a Permitted Manager Assignment. This Agreement shall not
be assigned by the Company without the prior written consent of the Manager,
except in the case of assignment by the Company to an organization which is a
successor (by merger, consolidation, purchase of assets, or similar transaction)
to the Company, in which case such successor organization shall be bound under
this Agreement and by the terms of such assignment in the same manner as the
Company is bound under this Agreement.

 

(d)           Payments to and Duties of Manager upon Termination.

 

(i)            After the termination of this Agreement, the Manager shall not be
entitled to compensation for further services provided hereunder except that it
shall be entitled to receive from the Company within 90 days after the effective
date of such termination all unpaid reimbursements and all earned but unpaid
fees payable to the Manager prior to termination of this Agreement.

 

(ii)           The Manager shall promptly upon termination:

 

(A)          Deliver to the Board a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board;

 

(B)          Deliver to the Board all assets and documents of the Company then
in custody of the Manager; and

 

(C)          Cooperate with the Company’s reasonable request to provide an
orderly management transition, including payment of the cost of such termination
as required by Section 13.4 of the Company’s Limited Liability Company Operating
Agreement, as amended.

 

(e)           Survival. The provisions of Section 9 of this Agreement shall
remain in full force and effect, and the Manager shall remain entitled to the
benefits thereof, notwithstanding any termination of this Agreement.

 

10.           Notices.

 

(a)           All notices, requests, claims, demands and other communications
hereunder which relate to this Agreement shall be in writing and shall deemed to
be delivered, (i) upon delivery in person, (ii) one day after deposit with
Federal Express or similar overnight courier service, (iii) three (3) days after
being mailed by registered or certified mail (postage prepaid, return receipt
requested), or (iv) one day after sending an e-mail provided such e-mail is
followed by deposit with Federal Express or similar overnight courier no later
than the following day.

 

 

 

15

 

(b)           Unless otherwise notified in writing, all notices, request,
claims, demands and other communications shall be given to the respective
parties at the following addresses or at such other address for a party as shall
be specified in a notice given in accordance with this Section 10:

 

To the Board and to the Company:

CNL Strategic Capital, LLC

 

CNL Center at City Commons

 

450 South Orange Avenue

 

Orlando, Florida 32801

 

Attn: General Counsel

 

 

To the Manager:

CNL Strategic Capital Management, LLC

 

CNL Center at City Commons

 

450 South Orange Avenue

 

Orlando, Florida 32801

 

Attn: Chief Financial Officer and General Counsel

 

11.           Amendments. This Agreement shall not be amended, changed, modified
or discharged, in whole or in part, except by an instrument in writing signed by
the parties hereto, or their respective successors or permitted assignees. The
Company acknowledges that the Company and the Manager have agreed pursuant to
the terms of the Sub-Management Agreement to not (a) amend, modify or waive, in
whole or in part, this Agreement without the prior written consent of the
Sub-Manager, or (b) waive or defer any Base Management Fee or Incentive Fee due
and payable to the Manager under the terms of this Agreement without the prior
written consent of the Sub-Manager.

 

12.           Severability. If any provision of this Agreement shall be declared
illegal, invalid, or unenforceable in any jurisdiction, then such provision
shall be deemed to be severable from this Agreement (to the extent permitted by
law) and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof.

 

13.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original copy and all of which together shall
constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.

 

14.           Entire Agreement; Governing Law. This Agreement contains the
entire agreement of the parties and supersedes all prior agreements,
understandings and arrangements with respect to the subject matter hereof.
Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, this Agreement shall be construed in accordance with the laws of
the State of Delaware, and any action brought to enforce the agreements made
hereunder or any action which arises out of the relationship created hereunder
shall be brought exclusively in the federal or state courts for New York County,
New York. Each party hereby irrevocably waives its rights to trial by jury in
any action or proceeding arising out of this Agreement or the transactions
relating to its subject matter.

 

15.           Waivers. Neither the failure nor any delay on the part of a party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

 

 

16

 

 

16.           Third Party Beneficiaries. Except for the Sub-Manager (with
respect to Section 1, 2, 3, 5, 8, 11 and 18) and any Indemnified Party, such
Sub-Manager and Indemnified Party, each being an intended beneficiary of this
Agreement, this Agreement is for the sole benefit of the parties hereto and
their permitted assigns and nothing herein shall give or be construed to give
any person, other than the parties hereto and such assigns, any legal or
equitable rights hereunder.

 

17.           Survival. The provisions of Sections 8, 9, 14, 22, 23 and this
Section 17 shall survive the termination of this Agreement.

 

18.           Insurance. The Company shall acquire and maintain a directors and
officers liability insurance policy or similar insurance policy, which shall
name the Manager and the Sub-Manager each as an additional insured party (each
an “Additional Insured Party” and collectively the “Additional Insured
Parties”). Such insurance policy shall include reasonable coverage from a
reputable insurer and have a minimum coverage limit of $10 million and shall be
reviewed by the Board on an annual basis and adjusted, if appropriate, for the
size of the Company’s portfolio. The Company shall make all premium payments
required to maintain such policy in full force and effect; provided, however,
each Additional Insured Party, if any, shall pay to the Company, in advance of
the due date of such premium, its allocated share of the premium. Irrespective
of whether the Manager or the Sub-Manager is named as an Additional Insured
Party on such policy, the Company shall provide the Manager and the Sub-Manager
with written notice upon receipt of any notice of: (a) any default under such
policy; (b) any pending or threatened termination, cancellation or non-renewal
of such policy or (c) any coverage limitation or reduction with respect to such
policy.

 

19.           Gender. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

 

20.           Titles not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

 

21.           Representations, Warranties and Covenants of the Manager. The
Manager represents, warrants and covenants to the Company as follows:

 

(a)           The Manager is a limited liability company duly organized and
validly existing under the laws of the State of Delaware with the power to own
and possess its assets and carry on its business as the business is now being
conducted.

 

(b)           The execution, delivery and performance by the Manager of this
Agreement is within the Manager’s powers and has been duly authorized by all
necessary actions on the part of the Manager and its members and managers and no
action by or in respect of, or filing with, any governmental body, agency or
official is required on the part of the Manager for the execution, delivery or
performance of this Agreement by the Manager. The execution, delivery and
performance of this Agreement by the Manager does not violate, contravene or
constitute a default under (i) any provision of any applicable law, rule or
regulation, (ii) the Manager’s limited liability company operating agreement or
certificate of formation, or (iii) any agreement, judgment, injunction, order,
decree or other instruments binding upon the Manager or any of the Manager’s
property.

 

17

 

(c)           The Manager has met, in all material respects, and will continue
to meet, in all material respects, for the duration of this Agreement, any
applicable federal or state requirements, or the applicable requirements of any
regulatory or industry self-regulatory agency, necessary to be met by the
Manager in order for the Manager to perform the services contemplated by this
Agreement.

 

(d)           The Manager will carry out its responsibilities under this
Agreement in compliance in all material respects with (i) any applicable federal
or state laws, rules or regulations, including securities laws, rules and
regulations, (ii) the Company’s business objectives, guidelines, strategy,
policies and limitations as may be set by the Board from time to time and (iii)
such other policies or directives as the Board may from time to time establish
or issue and that the Company communicates to the Manager in writing, provided
that the Company will promptly notify the Manager in writing of changes to the
matters identified in (ii) or (iii) above.

 

22.          Name. The Manager has proprietary interests in the name “CNL”.
Accordingly, and in recognition of this right, if at any time the Company ceases
to retain the Manager or an affiliate thereof to perform any of the services of
the Manager, the Board will, promptly after receipt of written request from the
Manager, (a) cease to conduct business under or use the name “CNL” or any
diminutive thereof, and (b) change the name of the Company to a name that does
not contain the name “CNL” or any other word or words that might, in the sole
discretion of the Manager, be susceptible of indication of some form of
relationship between the Company and the Manager or any affiliate thereof.
Consistent with the foregoing, it is specifically recognized that the Manager or
one or more of its affiliates has in the past and may in the future organize,
sponsor or otherwise permit to exist other investment vehicles and financial and
service organizations having “CNL” as a part of their name, all without the need
for any consent (and without the right to object thereto) by the Company or its
Board. The Company’s right to use the name “CNL” and any associated trademarks,
trade names, service marks, and other intellectual property is subject to the
terms of the Brand License Agreement among CNL Intellectual Properties, Inc., a
Florida corporation, as licensor, and the Manager and the Company, as licensee,
and the terms of that agreement shall supersede any inconsistent terms of this
Agreement.

 

18

 

23.          Non-Solicitation. During the period commencing on the date hereof
and ending one year following the termination of this Agreement, the Company
shall not, without the Manager’s prior written consent, directly or indirectly,
(a) solicit or encourage any person to leave the employment or other service of
the Manager, or (b) hire, on behalf of the Company or any other person or
entity, any person who has left the employment of the Manager within the one
year period following the termination of that person’s employment with respect
to the Manager. During the period commencing on the date hereof through and
ending one year following the termination of this Agreement, the Company will
not, whether for its own account or for the account of any other person, firm,
corporation, or other business organization, intentionally interfere with the
relationship of the Manager with, or endeavor to entice away from the Manager,
any person who during the term of the Agreement is, or during the preceding
one-year period, was a partner, joint venturer or client of the Manager.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

19

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

 

CNL STRATEGIC CAPITAL, LLC

 

 

 

 

By:

/s/ Chirag J. Bhavsar

 

 

Name: Chirag J. Bhavsar

 

 

Title: Chief Executive Officer

 

 

 

 

CNL STRATEGIC CAPITAL MANAGEMENT, LLC

 

 

 

 

By:

/s/ Tammy J. Tipton

 

 

Name: Tammy J. Tipton

 

 

Title: Chief Financial Officer

 



[Signature Page to Management Agreement]



 

 

 

EXHIBIT A – Fee Calculations

 

Total Return Incentive Fee

 

The following are graphical representations of the calculation of the total
return incentive fee:

 

Total Return Incentive Fee for Founder Shares

(Expressed as a percentage of average adjusted capital)

 

image [scap8k001.jpg]

 

Percentage of Total Return to Founder Shareholders Allocated to Annual Total
Return Incentive Fee

 

Scenarios expressed as a percentage of

 

 

 

 

 

 

 

 

 

 

 

 

average adjusted capital

 

Scenario 1

 

 

Scenario 2

 

 

Scenario 3

 

 

Scenario 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution Rate for the year (1)

 

 

4.000

%

 

 

4.500

%

 

 

4.500

%

 

 

4.500

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Starting NAV for the year

 

$

24.75

 

 

$

24.75

 

 

$

24.75

 

 

$

24.75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

High Watermark

 

$

25.00

 

 

$

25.00

 

 

$

26.00

 

 

$

26.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year End NAV

 

$

25.12

 

 

$

25.43

 

 

$

25.49

 

 

$

26.78

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAV Growth for the year

 

 

1.500

%

 

 

2.750

%

 

 

3.000

%

 

 

8.202

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAV Growth for the year (compared to high watermark) (2)

 

 

0.485

%

 

 

1.723

%

 

 

0.000

%

 

 

3.000

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total return to founder shareholders

 

 

5.500

%

 

 

7.250

%

 

 

7.500

%

 

 

12.702

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total return for the fee calculation (1+2)

 

 

4.485

%

 

 

6.223

%

 

 

4.500

%

 

 

7.500

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Breakpoint incentive fee (maximum of 0.777%) between 7% and 7.777%

 

 

0.000

%

 

 

0.000

%

 

 

0.000

%

 

 

-0.500

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Incentive fee (10% above 7.777%)

 

 

0.000

%

 

 

0.000

%

 

 

0.000

%

 

 

0.000

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Incentive Fee before NAV floor test

 

 

0.000

%

 

 

0.000

%

 

 

0.000

%

 

 

-0.500

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Is year end NAV higher than the NAV floor ($24.75)?

 

 

Yes

 

 

 

Yes

 

 

 

Yes

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Incentive Fee earned (%)

 

 

0.000

%

 

 

0.000

%

 

 

0.000

%

 

 

-0.500

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total return to founder shareholders

 

 

5.500

%

 

 

7.250

%

 

 

7.500

%

 

 

12.202

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Average Adjusted Capital for that share class in the calendar year

 

$

100,000,000

 

 

$

100,000,000

 

 

$

100,000,000

 

 

$

100,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Incentive Fee earned ($)

 

 

—

 

 

$

—

 

 

 

—

 

 

$

500,000

 

 

 

 

Example of the total return incentive fee:

 

Scenario 1 – Total Return Incentive Fee

 

Total Return to Founder Shareholders does not exceed the 7.00% preferred return
rate, therefore there is no incentive fee payable for Founder Shareholders.

 

Scenario 2 – Total Return Incentive Fee

 

The year end net asset value is greater than the net asset value floor of $24.75
and the High Water Mark. However, the Total Return to Founder Shareholders for
the fee calculation does not exceed the 7.00% preferred return rate. Therefore,
there is no incentive fee payable for Founder Shareholders.

 

Scenario 3 – Total Return Incentive Fee

 

Although the net asset value has increased for the calendar year, the year end
net asset value is less than the High Water Mark. Therefore, there is no
increase in the net asset value for the calculation of the Total Return to
Founder Shareholders. The Total Return to Founder Shareholders for the fee
calculation does not exceed the 7.00% preferred return rate. Therefore, there is
no incentive fee payable for Founder Shareholders.

 

Scenario 4 – Total Return Incentive Fee

 

The net asset value has increased for the calendar year and the year end net
asset value is greater than the High Water Mark by 3.0%. Therefore, Total Return
to Founder Shareholders for the fee calculation is greater than the 7.00%
preferred return rate and the year end net asset value is greater than the net
asset value floor of $24.75 and the High Water Mark. Therefore, an incentive fee
of $500,000 is earned for this calendar year for Founder Shareholders.

 

Total Return Incentive Fee for Non-Founder Shares

(Expressed as a percentage of average adjusted capital)

 

image [scap8k002.jpg]

 

 

 

 

 

 

Percentage of Total Return to Non-Founder Shareholders of a Particular Share
Class

 

Allocated to Annual Total Return Incentive Fee

 

Scenarios expressed as a percentage of

 

 

 

 

 

 

 

 

 

 

 

 

average adjusted capital

 

Scenario 1

 

 

Scenario 2

 

 

Scenario 3

 

 

Scenario 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution Rate for the year (1)

 

 

4.000

%

 

 

4.500

%

 

 

4.500

%

 

 

4.500

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Starting NAV for the year

 

$

24.75

 

 

$

24.75

 

 

$

24.75

 

 

$

24.75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

High Watermark

 

$

25.00

 

 

$

25.00

 

 

$

26.00

 

 

$

26.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year End NAV

 

$

25.12

 

 

$

25.43

 

 

$

25.49

 

 

$

26.78

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAV Growth for the year

 

 

1.500

%

 

 

2.750

%

 

 

3.000

%

 

 

8.202

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAV Growth for the year (compared to high watermark) (2)

 

 

0.485

%

 

 

1.723

%

 

 

0.000

%

 

 

3.000

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total return to founder shareholders

 

 

5.500

%

 

 

7.250

%

 

 

7.500

%

 

 

12.702

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total return for the fee calculation (1+2)

 

 

4.485

%

 

 

6.223

%

 

 

4.500

%

 

 

7.500

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Breakpoint incentive fee (maximum of 1.750%)

 

 

0.000

%

 

 

0.000

%

 

 

0.000

%

 

 

-0.500

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Incentive fee (20% above 8.750%)

 

 

0.000

%

 

 

0.000

%

 

 

0.000

%

 

 

0.000

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Incentive Fee before NAV floor test

 

 

0.000

%

 

 

0.000

%

 

 

0.000

%

 

 

-0.500

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Is year end NAV higher than the NAV floor ($24.75)?

 

 

Yes

 

 

 

Yes

 

 

 

Yes

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Incentive Fee earned (%)

 

 

0.000

%

 

 

0.000

%

 

 

0.000

%

 

 

-0.500

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total return to founder shareholders

 

 

5.500

%

 

 

7.250

%

 

 

7.500

%

 

 

12.202

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Average Adjusted Capital for that share class in the calendar year

 

$

100,000,000

 

 

$

100,000,000

 

 

$

100,000,000

 

 

$

100,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Incentive Fee earned ($)

 

 

—

 

 

$

—

 

 

 

—

 

 

$

500,000

 

 

Example of the total return incentive fee:

 

Scenario 1 – Total Return Incentive Fee

 

Total Return to Non-founder Shareholders of a particular share class does not
exceed the 7.00% preferred return rate, therefore there is no incentive fee
payable for such share class.

 

Scenario 2 – Total Return Incentive Fee

 

The year end net asset value is greater than the net asset value floor of $24.75
and the High Water Mark. However, the Total Return to Non-founder Shareholders
of a particular share class for the fee calculation does not exceed the 7.00%
preferred return rate. Therefore there is no incentive fee payable for such
share class.

 

 

 

Scenario 3 – Total Return Incentive Fee

 

Although the net asset value has increased for the calendar year, the year end
net asset value is less than the High Water Mark. Therefore, there is no
increase in the net asset value for the calculation of the Total Return to
Non-founder Shareholders of a particular share class. The Total Return to
Non-founder Shareholders for such share class for the fee calculation does not
exceed the 7.00% preferred return rate. Therefore, there is no incentive fee
payable for such share class.

 

Scenario 4 – Total Return Incentive Fee

 

The net asset value has increased for the calendar year and the year end net
asset value is greater than the High Water Mark by 3.0%. Therefore, Total Return
to Non-founder Shareholders of a particular share class for the fee calculation
is greater than the 7.00% preferred return rate and the year end net asset value
is greater than the net asset value floor of $24.75 and the High Water Mark.
Therefore, an incentive fee of $500,000 is earned for this calendar year for
such share class.

 



 

 

 

 